UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended December 31, 2007 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-25509 First Federal Bankshares, Inc. (Exact name of Registrant as specified in its charter) Delaware 42-1485449 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 329 Pierce Street, Sioux City, Iowa 51101 (Address of principal executive offices) (Zip Code) 712-277-0200 (Registrant's telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þNO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated fileroAccelerated filer þNon-accelerated filer o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). YES oNO þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at February 8, 2008 Common Stock, $.01 par value 3,303,971 FIRST FEDERAL BANKSHARES, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements of First Federal Bankshares, Inc. and Subsidiaries 1 Consolidated Statements of Financial Condition at December 31, 2007 and June 30, 2007 1 Consolidated Statements of Income for the three and six month periods ended December 31, 2007 and 2006 2 Consolidated Statements of Changes in Stockholders’ Equity for the three and six month periods ended December 31, 2007 and 2006 3 Consolidated Statements of Comprehensive Income for the three and six month periods ended December 31, 2007 and 2006 4 Consolidated Statements of Cash Flows for the six month periods ended December 31, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 24 ITEM 4. Controls and Procedures 25 PART II. OTHER INFORMATION 25 ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 3. Defaults upon Senior Securities 25 ITEM 4. Submission of Matters to a Vote of Security Holders 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 26 Signatures 27 Index PART I.FINANCIALINFORMATION ITEM 1.FINANCIALSTATEMENTS First Federal Bankshares, Inc. and Subsidiaries ConsolidatedStatements of Financial Condition (Unaudited) December 31, June 30, 2007 2007 ASSETS Cash and due from banks $ 12,841,798 $ 11,613,908 Interest-bearing deposits in other financial institutions 7,938,500 14,124,559 Cash and cash equivalents 20,780,298 25,738,467 Securities available-for-sale (amortized cost $114,316,904 and $122,595,377, respectively) 109,738,083 122,309,017 Securities held-to-maturity (fair value $9,025,175 and $9,472,865, respectively) 8,960,362 9,549,072 Mortgage loans held for sale 1,663,489 2,130,709 Loans receivable 422,315,903 429,751,342 Allowance for loan losses (2,056,057 ) (1,797,393 ) Net loans 420,259,846 427,953,949 Federal Home Loan Bank ("FHLB") stock, at cost 5,239,500 3,559,600 Office property and equipment, net 18,478,045 16,204,913 Accrued interest receivable 3,034,715 2,939,993 Goodwill 18,417,040 18,417,040 Foreclosed and repossessed assets 3,611,144 2,156,217 Other assets 15,799,474 14,857,533 Total assets $ 625,981,996 $ 645,816,510 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposit liabilities $ 451,654,705 $ 507,865,063 Advances from FHLB and other borrowings 102,658,731 62,202,229 Advance payments by borrowers for taxes and insurance 888,169 916,021 Accrued interest payable 2,478,031 2,690,658 Accrued expenses and other liabilities 1,862,343 1,887,317 Total liabilities 559,541,979 575,561,288 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, authorized 1,000,000 shares; issued none - - Common stock, $.01 par value, authorized 12,000,000 shares; issued 5,067,226 shares 50,624 50,604 Additional paid-in capital 39,387,859 39,230,016 Retained earnings, substantially restricted 59,013,978 58,704,525 Treasury stock, at cost, 1,764,255 shares and 1,677,255 shares, respectively (28,535,663 ) (26,885,723 ) Accumulated other comprehensive income loss (2,870,821 ) (179,360 ) Unearned ESOP (605,960 ) (664,840 ) Total stockholders’ equity 66,440,017 70,255,222 Total liabilities and stockholders’ equity $ 625,981,996 $ 645,816,510 See Notes to Consolidated Financial Statements. 1 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three months ended Six months ended December 31, December 31, 2007 2006 2007 2006 Interest income: Loans receivable $ 7,402,818 $ 7,534,928 $ 14,833,267 $ 15,170,771 Investment securities 1,994,426 1,004,556 4,019,237 1,798,560 Deposits in other financial institutions 7,609 109,615 58,049 243,833 Total interest income 9,404,853 8,649,099 18,910,553 17,213,164 Interest expense: Deposits 3,914,621 3,784,219 8,476,884 7,206,277 Advances from FHLB and other borrowings 1,288,960 1,002,779 2,152,937 2,039,757 Total interest expense 5,203,581 4,786,998 10,629,821 9,246,034 Net interest income 4,201,272 3,862,101 8,280,732 7,967,130 Provision for loan losses 492,389 402,663 513,037 502,663 Net interest income after provision for loan losses 3,708,883 3,459,438 7,767,695 7,464,467 Non-interest income: Service charges on deposit accounts 834,553 857,051 1,617,851 1,762,700 Fees on commercial and consumer loans 122,854 50,763 220,615 84,829 Gain on sale of real estate held for development 46,610 20,000 46,610 60,000 Mortgage banking revenue 176,995 177,777 370,871 377,528 Earnings from bank owned life insurance 138,119 131,493 274,674 263,999 Other income 266,044 265,989 562,986 553,466 Total non-interest income 1,585,175 1,503,073 3,093,607 3,102,522 Non-interest expense: Personnel expense 2,824,927 2,618,066 5,631,128 5,138,248 Office property and equipment 700,616 686,782 1,401,863 1,364,812 Data processing, ATM and debit card transaction costs, and other item processing expense 416,693 294,198 786,702 602,505 Professional, insurance and regulatory expense 252,170 274,719 507,061 558,789 Advertising, donations and public relations 302,600 216,644 766,325 383,675 Communications, postage and office supplies 224,553 208,435 435,313 402,040 Other expense 226,638 206,244 457,436 372,450 Total non-interest expense 4,948,197 4,505,088 9,985,828 8,822,519 Income before income taxes and discontinued operations 345,861 457,423 875,474 1,744,470 Income taxes 28,000 77,000 143,000 441,000 Income from continuing operations 317,861 380,423 732,474 1,303,470 Income from discontinued operations, net of tax of $20,000 and $46,000 respectively in 2006 - 32,101 - 75,796 Net income $ 317,861 $ 412,524 $ 732,474 $ 1,379,266 Per share information: Basic earnings per share from continuing operations $ 0.10 $ 0.11 $ 0.23 $ 0.40 Basic earnings per share from discontinued operations - 0.01 - 0.02 Basic earnings per share $ 0.10 $ 0.12 $ 0.23 $ 0.42 Diluted earnings per share from continuing operations $ 0.10 $ 0.11 $ 0.22 $ 0.39 Diluted earnings per share from discontinued operations - 0.01 - 0.02 Diluted earnings per share $ 0.10 $ 0.12 $ 0.22 $ 0.41 See Notes to Consolidated Financial Statements. 2 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity(Unaudited) Six Months Ended December 31, 2007 2006 Capital Stock: Beginning of year balance $ 50,604 $ 50,109 Restricted stock vested: 2,062 shares 20 - Stock options exercised: none and 40,987 shares, respectively - 388 End of period balance 50,624 50,497 Additional paid-in capital: Beginning of year balance 39,230,016 38,293,233 Stock options exercised - 540,252 Stock compensation expense 90,361 44,535 Employee stock grants awarded - (5,742 ) Stock appreciation of allocated ESOP shares 39,830 72,459 Amortization of employee stock grants 27,652 6,593 End of period balance 39,387,859 38,951,330 Retained earnings, substantially restricted: Beginning of year balance 58,704,525 57,013,427 Adoption of FIN 48 180,000 - Adoption of SFAS 156 79,374 - Net income 732,474 1,379,266 Dividends paid on common stock: $0.21 and $0.205 per share, respectively (682,395 ) (677,767 ) End of period balance 59,013,978 57,714,926 Treasury stock, at cost: Beginning of year balance (26,885,723 ) (25,920,685 ) Employee stock grants awarded - 5,742 Treasury stock acquired: 87,000 and 14,227 shares, respectively (1,649,940 ) (308,680 ) End of period balance (28,535,663 ) (26,223,623 ) Accumulated other comprehensive (loss): Beginning of year balance (179,360 ) (325,650 ) Net change in unrealized gains (losses) on securities available-for-sale, net of income taxes (2,691,461 ) 246,098 End of period balance (2,870,821 ) (79,552 ) Unearned ESOP shares: Beginning of year balance (664,840 ) (786,540 ) ESOP shares allocated 58,880 61,720 End of period balance (605,960 ) (724,820 ) Total stockholders' equity $ 66,440,017 $ 69,688,758 See Notes to Consolidated Financial Statements. 3 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Net income $ 317,861 $ 412,524 $ 732,474 $ 1,379,266 Accumulated other comprehensive income (loss): Unrealized holding gains (losses) arising during the period, net of tax (1,438,575 ) (2,851 ) (2,691,461 ) 246,098 Total comprehensive income (loss) $ (1,120,714 ) $ 409,673 $ (1,958,987 ) $ 1,625,364 See Notes to Consolidated Financial Statements. 4 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six months ended December 31, 2007 2006 Cash flows from continuing operating activities: Net income $ 732,474 $ 1,379,266 Income from discontinued operations - (75,796 ) Adjustments to reconcile net income from continuing operations to net cash provided by continuing operating activities: Loans originated for sale to investors (33,347,000 ) (21,963,000 ) Proceeds from sale of loans originated for sale 33,795,337 22,447,213 Provision for losses on loans 513,037 502,663 Depreciation and amortization 719,553 578,302 Provision for deferred taxes 208,000 469,000 Equity-based compensation 216,743 185,307 Tax benefit resulting from stock options exercised - (134,000 ) Net gain on sale of loans (370,871 ) (345,907 ) Net gain on sale of real estate held for development (46,610 ) (60,000 ) Amortization of premiums and discounts on loans, mortgage-backed securities and investment securities (6,702 ) (214,359 ) Increase in accrued interest receivable (94,722 ) (73,600 ) Decrease (increase) in other assets 219,991 (32,749 ) Increase (decrease) in accrued interest payable (212,627 ) 486,299 Increase (decrease) in accrued expenses and other liabilities (24,974 ) 85,873 Decrease in accrued taxes on income (69,748 ) (972,082 ) Net cash provided by continuing operating activities 2,231,881 2,262,430 Cash flows from continuing investing activities: Proceeds from maturities of securities held-to-maturity 581,560 1,169,180 Purchase of securities available-for-sale - (34,292,531 ) Proceeds from maturities of securities available-for-sale 8,254,638 19,170,972 Redemption (purchase) of FHLB stock (1,679,900 ) 578,500 Loans purchased (5,242,000 ) (8,571,000 ) Decrease in loans receivable 11,108,283 14,969,543 Purchase of office property and equipment (2,829,566 ) (2,399,269 ) Proceeds from sale of foreclosed real estate 235,154 72,255 Proceeds from sale of real estate held for development 804,844 1,207,277 Expenditures on real estate held for development (309,020 ) (1,054,574 ) Net cash provided by (used in) continuing investing activities 10,923,993 (9,149,647 ) Cash flows from continuing financing activities: Increase (decrease) in deposits (56,210,358 ) 1,606,145 Proceeds from advances from FHLB and other borrowings 85,885,467 3,134,865 Repayment of advances from FHLB and other borrowings (45,428,965 ) (18,000,000 ) Net decrease in advance payments by borrowers for taxes and insurance (27,852 ) (62,238 ) Issuance of common stock under stock options exercised - 406,640 Tax benefit resulting from stock options exercised - 134,000 Repurchase of common stock (1,649,940 ) (308,680 ) Cash dividends paid (682,395 ) (677,767 ) Net cash (used in) continuing financing activities (18,114,043 ) (13,767,035 ) Cash flows from discontinued operations: Net cash provided by operating activities of discontinued operations - 106,526 Net cash provided by discontinued operations - 106,526 Net decrease in cash and cash equivalents (4,958,169 ) (20,547,726 ) Beginning of year 25,738,467 39,904,749 End of year $ 20,780,298 $ 19,357,023 SUPPLEMENTAL DISCLOSURES Cash paid during the period for: Interest $ 10,842,448 $ 8,759,735 Income taxes 4,748 864,082 See Notes to Consolidated Financial Statements. 5 Index FIRST FEDERAL BANKSHARES, INC. and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Basis of presentation The consolidated financial statements as of and for the three and six month periods ended December 31, 2007 and 2006, have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosure normally included in year-end financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to these rules and regulations.These consolidated financial statements should be read in conjunction with the Company’s Audited Consolidated Financial Statements and notes that are included in its Annual Report for the year ended June 30, 2007, filed on Form 10-K. In the opinion of management of the Company these financial statements reflect all adjustments, consisting only of normal recurring accruals necessary to present fairly these consolidated financial statements.The results of operations for the interim periods are not necessarily indicative of results that may be expected for an entire year. Certain amounts previously reported have been reclassified to conform to the presentation in these consolidated financial statements.These reclassifications did not affect previously reported net income or retained earnings. Critical Judgments and EstimatesThe Company describes all of its significant accounting policies in Note 1 of the Company's Audited Consolidated Financial Statements in its 2007 Annual Report on Form 10-K.Particular attention should be paid to the Company’s allowance for losses on loans, which requires significant management judgments and/or estimates because of the inherent uncertainties surrounding this area and/or the subjective nature of the area.Information on the impact loss allowances have had on the Company's financial condition and results of operations for the threeand six month periods ended December 31, 2007 and 2006, can be found below, in the sections entitled"Results of Operations – Provision for Losses on Loans" and “Financial Condition – Non-Performing and Classified Assets”. In addition, significant judgments and/or estimates are made in the valuation of the Company’s goodwill.For a discussion of the judgments and estimates relating to goodwill refer to the appropriate section in Note 1 of the Company’s 2007 Audited Consolidated Financial Statements. The Company’s critical accounting policies and their application are periodically reviewed by the Audit Committee and the full Board of Directors. Other Accounting EstimatesThe preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Note 2.Organization The Company is the holding company for Vantus Bank (the “Bank” formerly known as “First Federal Bank”).The Company owns 100% of the Bank’s common stock.Currently, the Company engages in no other significant activities beyond its ownership of the Bank’s common stock. Note 3.Discontinued Operations The Company sold substantially all the assets of its title search and abstract continuation business in a cash sale on March 1, 2007.The results of operations of this business are shown in the Company’s consolidated statements of income for the three and six months ended December 31, 2006, as “discontinued operations.”The assets of the business sold have not been presented separately because those amounts are not material. 6 Index Note 4.Effect of New Accounting Standards In March 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 156, Accounting for Servicing of Financial Assets (as Amended) (“SFAS 156”).This Statement amends Statement of Financial Accounting Standards No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities (“SFAS 140”), with respect to the accounting for separately recognized servicing assets and servicing liabilities.SFAS 156 requires the separate accounting for servicing assets and servicing liabilities which arise from the sale of financial assets; requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value; permits the choice of an amortization method or fair value method for subsequent measurements; and requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities.SFAS 156 was effective July 1, 2007, for the Company.The Company has chosen to use the fair value method in measuring its servicing asset.As a result of the adoption of SFAS 156, the Company’s stockholders’ equity increased approximately $79,000 net of income tax on July 1, 2007, as a result of the adjustment of its servicing asset to fair value.Subsequent adjustments to fair value are reflected in income as a component of mortgage banking revenue on the consolidated statements of income. FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”) clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes (“SFAS 109”).FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on de-recognition, classification, interest and penalties, interim period accounting, disclosure and transition for tax positions.FIN 48 was effective for the Company on July 1, 2007. As a result of the implementation of FIN 48 on July 1, 2007, the Company recognized an $180,000 decrease to reserves for uncertain tax positions, resulting in a liability for unrecognized tax benefits of $127,000 at July 1, 2007.The Company has included in the liability for unrecognized tax benefits approximately $26,000 for the payment of interest and penalties at December 31, 2007.This adjustment was accounted for as an adjustment to the beginning balance of retained earnings.There have been no significant changes to this amount during the quarter ended December 31, 2007 and the Company does not expect that there will be any significant increase or decrease in fiscal year 2008. In September 2006, the Emerging Issues Task Force ("EITF") reached a final consensus on Issue 06-04, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements (“EITF 06-04).In March 2007, the EITF reached a final conclusion on Issue 06−10, Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements.The consensus stipulates that an agreement by an employer to share a portion of the proceeds of a life insurance policy with an employee during the postretirement period is a postretirement benefit arrangement required to be accounted for.The consensus concludes that the purchase of a split-dollar life insurance policy does not constitute a settlement and, therefore, a liability for the postretirement obligation must be recognized. EITF 06-04 is effective for annual reporting periods beginning afterDecember 15, 2007, with earlier adoption permitted.The Company plans to adopt EITF 06-04 on July 1, 2008.EITF 06-04 allows the Company to record the initial recognition of the liability through stockholders’ equity.Upon the adoption of EITF 06-04 management estimates the Company’s stockholders’ equity will decrease approximately $459,000 after income tax.Ongoing expenses will be recognized through the current year income.Management estimates the first year’s expense to be approximately $20,000 after income taxes and decrease earnings per share by less than $0.01. In September 2006, the FASB issued Statement No. 157, (“SFAS 157”), Fair Value Measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.It clarifies that fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the reporting entity transacts.This Statement does not require any new fair value measurements, but rather, it provides enhanced guidance to other pronouncements that require or permit assets or liabilities to be measured at fair value.This Statement is effective for fiscal years beginning after November 15, 2007, with earlier adoption permitted.At this time, the Company does not expect that the adoption of this Statement will have a material impact on its financial position, results of operations, and cash flows. 7 Index In February 2007, the FASB issued Statement No. 159, (“SFAS 159”) The Fair Value Option for Financial Assets and Financial Liabilities – Including anamendment of FASB Statement No. 115.This Statement provides entities with an option to report selected financial assets at fair value.The objective of the Statement is to improve financial reporting by providing entities with the opportunity to mitigate volatility in earnings caused by measuring related assets and liabilities differently without having to apply the complex provisions of hedge accounting.SFAS 159 is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007 provided the entity also elects to apply the provisions of SFAS 157.At this time, the Company does not expect that the adoption of this Statement will have a material impact on its financial position, results of operations, and cash flows. In September 2006, the FASB issued Statement No.158, (“SFAS 158”), Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106 and 132(R).SFAS 158 requires a company that sponsors a postretirement benefit plan (other than a multi-employer plan) to fully recognize, as an asset or liability, the over-funded or under-funded status of its benefit plan in its balance sheet.The funded status is measured as the difference between the fair value of the plan’s assets and its benefit obligation (projected benefit obligation for pension plans and accumulated postretirement benefit obligation for other postretirement benefit plans).Currently, the funded status of such plans is reported in the notes to the financial statements.This provision was effective for the Company on July 1, 2006.In addition, SFAS No. 158 also requires a company to measure its plan assets and benefit obligations as of its year end balance sheet date. Currently, a company is permitted to choose a measurement date up to three months prior to its year end to measure the plan assets and obligations.This provision is effective for the Company on July 1, 2008.Since the Company participates in a multi-employer pension plan, it expects that the adoption of SFAS 158 will not have a material impact on its financial position, results of operation and cash flows. Note 5.Earnings Per Share The following information was used in the computation of net earnings per common share on both a basic and diluted basis for the periods presented. 8 Index Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Basic earnings per share computation: Income from continuing operations $ 317,861 $ 380,423 $ 732,474 $ 1,303,470 Income from discontinued operations - 32,101 - 75,796 Net income $ 317,861 $ 412,524 $ 732,474 $ 1,379,266 Weighted average common shares outstanding 3,236,718 3,318,317 3,248,309 3,309,482 Basic earnings per share from continuing operations $ 0.10 $ 0.11 $ 0.23 $ 0.40 Basic earnings per share from discontinued operations - 0.01 - 0.02 Basic earnings per share $ 0.10 $ 0.12 $ 0.23 $ 0.42 Diluted earnings per share computation: Income from continuing operations $ 317,861 $ 380,423 $ 732,474 $ 1,303,470 Income from discontinued operations - 32,101 - 75,796 Net income $ 317,861 $ 412,524 $ 732,474 $ 1,379,266 Weighted average common shares outstanding 3,236,718 3,318,317 3,248,309 3,309,482 Incremental option and recognition and retention plan shares using treasury stock method 15,458 28,697 17,547 33,456 Diluted shares outstanding 3,252,176 3,347,014 3,265,856 3,342,938 Diluted earnings per share from continuing operations $ 0.10 $ 0.11 $ 0.22 $ 0.39 Diluted earnings per share from discontinued operations - 0.01 - 0.02 Diluted earnings per share $ 0.10 $ 0.12 $ 0.22 $ 0.41 Note 6.Dividends On January 17, 2008, the Company declared a cash dividend on its common stock, payable on February 29, 2008, to stockholders of record as of February 15, 2008, equal to $0.105 per share. Note 7.Operating Segments An operating segment is generally defined as a component of a business for which discrete financial information is available and the operating results of which are regularly reviewed by the chief operating decision-maker. The Company’s primary business segment is banking.The banking segment generates revenue through interest and fees on loans, service charges on deposit accounts, and interest on investment securities.The banking segment includes the Bank and the Company and related elimination entries between the two; since the Company’s primary activity is its ownership of the common stock of the Bank.The “other” segment includes the Company’s real estate development subsidiary.‘Discontinued operations’ is related to a wholly-owned subsidiary of the Bank that operated a title search and abstract continuation business in Iowa.The Company sold substantially all the assets of this subsidiary in March of 2007. Selected financial information on the Company’s segments is presented below for the three and six months ended December 31, 2007 and 2006. 9 Index Three Months Ended December 31, 2007 (Dollars in Thousands) Banking Other Consolidated Interest income $ 9,405 - $ 9,405 Interest expense 5,204 - 5,204 Net interest income 4,201 - 4,201 Provision for loan losses 492 - 492 Net interest income after provision for loan losses 3,709 - 3,709 Non-interest income 1,539 $ 46 1,585 Non-interest expense 4,942 6 4,948 Income before income taxes 306 40 346 Income taxes 13 15 28 Net income $ 293 $ 25 $ 318 Depreciation and amortization $ 507 - $ 507 Three Months Ended December 31, 2006 (Dollars in Thousands) Banking Other Consolidated Interest income $ 8,649 - $ 8,649 Interest expense 4,787 - 4,787 Net interest income 3,862 - 3,862 Provision for loan losses 403 - 403 Net interest income after provision for loan losses 3,459 - 3,459 Non-interest income 1,483 $ 20 1,503 Non-interest expense 4,489 15 4,504 Income before income taxes and discontinued operations 453 5 458 Income taxes 74 3 77 Income from continuing operations 379 2 381 Income from discontinued operations, net of tax - 32 32 Net income $ 379 $ 34 $ 413 Depreciation and amortization $ 273 - $ 273 10 Index Six Months Ended December 31, 2007 (Dollars in Thousands) Banking Other Consolidated Interest income $ 18,911 - $ 18,911 Interest expense 10,630 - 10,630 Net interest income 8,281 - 8,281 Provision for loan losses 513 - 513 Net interest income after provision for loan losses 7,768 - 7,768 Non-interest income 3,043 $ 50 3,093 Non-interest expense 9,974 12 9,986 Income before income taxes 837 38 875 Income taxes 129 14 143 Net income $ 708 $ 24 $ 732 Depreciation and amortization $ 720 - $ 720 Total assets $ 625,977 $ 5 $ 625,982 Six Months Ended December 31, 2006 (Dollars in Thousands) Banking Other Consolidated Interest income $ 17,213 - $ 17,213 Interest expense 9,246 - 9,246 Net interest income 7,967 - 7,967 Provision for loan losses 503 - 503 Net interest income after provision for loan losses 7,464 - 7,464 Non-interest income 3,043 $ 60 3,103 Non-interest expense 8,774 49 8,823 Income before income taxes and discontinued operations 1,733 11 1,744 Income taxes 436 5 441 Income from continuing operations 1,297 6 1,303 Income from discontinued operations, net of tax - 76 76 Net income $ 1,297 $ 82 $ 1,379 Depreciation and amortization $ 578 - $ 578 Total assets $ 599,710 $ 930 $ 600,640 Note 8.Stock-Based Compensation The Company uses the Black-Scholes option pricing model to estimate the fair value of share-based payment awards. Weighted-average assumptions used for stock appreciation rights (SAR) granted during the six months ended December 31, 2007 under the 2006 Stock-Based Incentive Plan were: dividend yield of 3.12%; expected volatility of 22.0%; risk-free interest rate of 3.46%; expected life of 5.0 years; and weighted-average grant date fair value of $2.309. A summary of SAR activity as of December 31, 2007, and changes since June 30, 2007 is presented below: Weighted- Weighted- Average Average Remaining Aggregate Exercise Contractual Intrinsic Number Price Term (years) Value Outstanding SARs as of June 30, 2007 59,246 $ 19.10 Granted 34,585 13.45 Outstanding at December 31, 2007 93,831 $ 17.02 9.6 $ 20,751 Exercisable at December 31, 2007 3,333 $ 22.04 8.8 - No stock options were granted during the six months ended December 31, 2007.A summary of option activity for the six months ended December 31, 2007 is presented below: 11 Index Weighted- Weighted- Average Average Remaining Aggregate Exercise Contractual Intrinsic Number Price Term (years) Value Outstanding options as of June 30, 2007 81,000 $ 17.49 Forfeited (2,750 ) 23.46 Outstanding at December 31, 2007 78,250 $ 17.28 5.8 $ 96,189 Exercisable at December 31, 2007 57,450 $ 15.79 4.9 $ 96,189 Share-based compensation expense for the six months ended December 31, 2007 and 2006 totaled $90,000 and $45,000, respectively. As of December 31, 2007, there was $353,000 of total unrecognized compensation cost related to non-vested share-based compensation arrangements, to be recognized over a weighted-average period of 1.5 years. A summary of the status of the Company’s non-vested shares of restricted stock as of December 31, 2007, and changes during the six months ended December 31, 2007, is as follows: Weighted-Average Grant-Date Number Fair Value Non-vested restricted shares 6,400 $ 21.02 Vested (1,600 ) 19.58 Non-vested at December 31, 2007 4,800 $ 21.50 Restricted stock expense for the six months ended December 31, 2007 and 2006 was $28,000 and $7,000, respectively.As of December 31, 2007, there was $67,000 of total unrecognized compensation cost related to non-vested restricted shares.The cost is expected to be recognized over a weighted-average period of 4.0 years.The total fair value of shares vested during the six months ended December 31, 2007 was $25,000. 12 Index ITEM 2.
